Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 06/09/2022. Claims 2, 10, 13 and 17-29 are canceled.  Claims 31-36 are new.  Claims 1, 3-5, 6-9, 14-16, 31, 34, and 36 are amended.  

Drawings
The drawings are objected to because Figures 5, 6B, and 6A are photographs with contrast that is in sufficient to permit adequate reproduction. Either line drawings should be provided or photographs with sufficient contrast to permit adequate reproduction should be provided. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Kevin McCarthy 6/29/2022. 

The CLAIMS have been amended as follows: 

1. (Currently amended) A vacuum arc thruster assembly comprising:
a housing having an anode at a distal end of said housing, insulated from said housing;
an axial tubular insulator attached concentrically at a central region of said anode, said axial tubular insulator having an axial opening;
a rod shaped cathode disposed within said axial opening of said axial tubular insulator, such that the rod shaped cathode is free to move axially and rotationally within said axial opening; and
at least one mechanism adapted to generate rotational motion and axial motion of said rod shaped cathode, such that said rod shaped cathode rotates and moves distally within said axial tubular insulator,
wherein said at least one mechanism comprises an internal thread formed in said housing, and said rod shaped cathode is fixed coaxially into a screw segment having an outer thread matching said internal thread of said housing, such that rotation of said screw segment causes said rod shaped cathode to rotate and to move distally within said axial tubular insulator.
3. (Currently amended) The vacuum arc thruster assembly according to claim 1, wherein said at least one mechanism adapted to generate rotational motion and axial motion of said rod shaped cathode comprises a rotational motor generating rotational motion by direct rotation, and axial motion by rotation of said screw segment.
4. (Currently amended) A vacuum arc thruster assembly comprising:
a housing having an anode at a distal end of said housing, insulated from said housing:
an axial tubular insulator attached concentrically at a central region of said anode, said axial tubular insulator having an axial opening;
a rod shaped cathode disposed within said axial opening of said axial tubular insulator, such that the rod shaped cathode is free to move axially and rotationally within said axial opening; and
at least one mechanism adapted to generate rotational motion and axial motion of said rod shaped cathode, such that said rod shaped cathode rotates and moves distally within said axial tubular insulator,
wherein said at least one mechanism adapted to generate rotational and axial motion of said rod shaped cathode comprises a rotational motor and a linear motor.
5. (Currently amended) The vacuum arc thruster assembly according to claim 4, wherein any of said rotational motor and said linear motor 
14. (Currently amended) The vacuum arc thruster assembly according to claim 1, wherein the vacuum arc thruster assembly is adapted to receive a pulsed voltage for application between said anode and said rod shaped cathode, the pulsed voltage has (i) an adjustable pulse frequency and (ii) an adjustable level, such that power input to said vacuum arc thruster assembly can be adjusted.
15. (Currently amended) The vacuum arc thruster assembly according to claim 1, wherein the pitch of said internal thread and said outer thread [[threads]] is selected such that for a predetermined rate of rotation of said screw segment, and a predetermined power input, said rod shaped cathode moves distally within said axial tubular insulator at a same rate as [[the]] a tip of said rod shaped cathode is eroded.
16. (Currently amended) The vacuum arc thruster assembly according to claim 1, wherein for a given pitch of said internal thread and said outer thread [[threads]], a power input and [[the]] a rate of rotation of said rod shaped cathode are correlated such that said rod shaped cathode moves distally within said axial tubular insulator a same rate as [[the]] a tip of said rod shaped cathode is eroded.
31. (Currently amended) The vacuum arc thruster assembly according to claim 4, wherein said rod shaped cathode, axial insulator, and anode are 
34. (Currently amended) The vacuum arc thruster assembly according to claim 4, wherein the vacuum arc thruster assembly is adapted to receive a pulsed voltage for application between said anode and said rod shaped cathode, the pulsed voltage has (i) an adjustable pulse frequency and (ii) an adjustable level, such that power input to said vacuum arc thruster assembly can be adjusted.
36. (Currently amended) The vacuum arc thruster assembly according to claim 4, wherein for a predetermined rate of rotation of said rotational motor, and a predetermined power input, said linear motor is adapted to move said rod shaped cathode distally within said axial tubular insulator at a same rate as [[the]] a tip of said rod shaped cathode is eroded.

Allowable Subject Matter
Claims 1, 3-9, 11, 12, 14-16 and 30-36 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach wherein said at least one mechanism comprises an internal thread formed in said housing, and said rod shaped cathode is fixed coaxially into a screw segment having an outer thread matching said internal thread of said housing, such that rotation of said screw segment causes said rod shaped cathode to rotate and to move distally within said axial tubular insulator. in combination with the other limitations of the claim.
Regarding claim 4, the prior art of record does not teach wherein said at least one mechanism adapted to generate rotational and axial motion to said rod shaped cathode red comprises a rotational motor and a linear motor in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741